 


109 HRES 692 EH: Commending the people of the Republic of the Marshall Islands for the contributions and sacrifices they made to the United States nuclear testing program in the Marshall Islands, solemnly acknowledging the first detonation of a hydrogen bomb by the United States on March 1, 1954, on the Bikini Atoll in the Marshall Islands, and remembering that 60 years ago the United States began its nuclear testing program in the Marshall Islands.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 692 
In the House of Representatives, U. S.,

April 5, 2006
 
RESOLUTION 
Commending the people of the Republic of the Marshall Islands for the contributions and sacrifices they made to the United States nuclear testing program in the Marshall Islands, solemnly acknowledging the first detonation of a hydrogen bomb by the United States on March 1, 1954, on the Bikini Atoll in the Marshall Islands, and remembering that 60 years ago the United States began its nuclear testing program in the Marshall Islands. 
 
 
Whereas between 1946 and 1958, the United States conducted 67 nuclear tests in the Marshall Islands, 66 of which resulted in atmospheric fallout; 
Whereas the most powerful of these tests was the hydrogen weapons test codenamed Bravo, a 15-megaton device detonated on March 1, 1954, at Bikini atoll; 
Whereas the Bravo detonation alone was the equivalent to 1,000 Hiroshima-sized bombs; 
Whereas 17 other tests in the Marshall Islands were in the megaton range, and the total yield of the 67 tests was 108 megatons, the equivalent yield of more than 7,000 Hiroshima bombs and 93 times the total of Nevada atmospheric tests; 
Whereas in July 1998, the Centers for Disease Control and Prevention estimated that 6.3 billion curies of radioactive iodine-131 were released to the atmosphere as a result of the testing in the Marshall Islands; 
Whereas the 12-year nuclear testing program has been the defining experience of the modern era for the people of the Marshall Islands, and these momentous events created a common bond between the people of the Marshall Islands and the United States military and civilian personnel who shared hardships and suffering with the people of the Marshall Islands during the testing program; 
Whereas as a Member State of the United Nations, the world body that once had oversight of United States stewardship of the trusteeship for the people of the Marshall Islands and their island homelands, the Republic of the Marshall Islands has an unmatched record of working in conjunction with the leadership of the United States in the pursuit of international peace and security, the rights and well-being of the peoples of the world, and in the War on Terrorism: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the people of the Republic of the Marshall Islands for the contributions and sacrifices they made to the United States nuclear testing program in the Marshall Islands; 
(2)solemnly acknowledges the first detonation of a hydrogen bomb by the United States on March 1, 1954, on the Bikini Atoll in the Marshall Islands; and 
(3)remembers that 60 years ago the United States began its nuclear testing program in the Marshall Islands. 
 
Karen L. HaasClerk.
